Title: General Orders, 10 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Tuesday Septr 10th 1782
                     Parole St Albans
                     Countersigns Bagshot
                  Carlile
                  For the day tomorrow Brigadier General PattersonColonel Z. ButlerMajor WyllisBrigade Majer WalkerQr Mr 2d Connecticut BrigadeFor duty tomorrow2d New York & 2d Massachusettsregiments
                  The Commander in Chief directs that when General or Feild officers, Majors of Brigade, and Brigade Quartermasters obtain leave of absence they inform the Adjutant General of the time they are to leave camp and immediately on their return acquaint him of it—Field officers are to give like notice to their Majer of Brigade, and company officers to the Adjutant of their regiments.
                  As serjeants and corporals are sufficiently distinguishable by the badges of their respective Grades—when the latter are under arms and not in rank & file they are to carry their arms as the serjeants do.
                  The Assistant Clothier General at Newburgh will continue to issue shoes to the regiments which have drawn the proportion allowed them by the public charging the same to their accounts.  The General is persuaded the gratest Oeconony will be made use of in this article according to this former recommendations.
                  The Board appointed for the inspection of Invalids will meet on tuesday the 17th instant at nine o’clock A.M. at Colonel Olneys Marquee.
                  Morning Orders
                  September 10th 1782
                  Major Darby is appointed officer of the day this day vice Lieutenant Colonel Newhall indisposed.
               